                              IN THE UNITED STA TES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                      Case No. 5:20-cv-00397-M

      JAMES W. TURLEY,                                  )
                                                        )
                                         Plaintiff,     )
                                                        )
     V.                                                 )
                                                        )                         ORDER
      SEAN DELANEY, DELANEY LAW                         )
     FIRM, JAMES L. SEAY, JOE T.                        )
     OSBORNE, JAMES A. OLIVER, and HLB                  )
     HATCH LITTLE & BUNN L.L.P .,                       )
                                                        )
                                         Defendants.    )

          On August 19, 2020, Magistrate Judge Swank issued a memorandum and recommendation (the

"M&R"). [DE-3] In the M&R, Judge Swank recommended that the court dismiss Plaintiff James W.

Turley's complaint without prejudice for failure to comply with a number of the court's filing requirements

[DE-3] , which Judge Swank specifically directed Plaintiff to remedy via separate order on July 24, 2020

[DE-2] , and which Plaintiff did not thereafter remedy. The deadline for Plaintiff to object to the M&R has

passed, and Plaintiff has not filed any objections.

          The Fourth Circuit has said:

              The Federal Magistrates Act requires a district court to make a de novo
              determination of those portions of the magistrate judge' s report or specified
              proposed findings or recommendations to which objection is made. By contrast, in
              the absence of a timely filed objection, a district court need not conduct a de novo
              review, but instead must only satisfy itself that there is no clear error on the face of
              the record in order to accept the recommendation.

Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation marks,

brackets, emphases, and citations omitted); see 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72.


                                                            1



                 Case 5:20-cv-00397-M Document 4 Filed 09/14/20 Page 1 of 2
       The court has reviewed the M&R and the record and is satisfied that there is no clear error reflected

on the face thereof. Accordingly, the court ADOPTS the M&R and DISMISSES Plaintiffs complaint

without prejudice.



       SOORDEREDthis          /~            day of   ~Jw,( , 2020.


                                                  RIHARD E. MYERS II
                                                  UNITED STATES DISTRICT JUDGE




                                                      2



              Case 5:20-cv-00397-M Document 4 Filed 09/14/20 Page 2 of 2
